Citation Nr: 1728593	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-27 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for other right lower extremity nerve involvement, claimed as secondary to postoperative right leg varicose veins disability.  

2.  Entitlement to service connection for right leg peripheral neuropathy, claimed as secondary to service-connected postoperative right leg varicose veins disability.

3.  Entitlement to service connection for left leg peripheral neuropathy, claimed as secondary to service-connected postoperative right leg varicose veins disability.  

4.  Entitlement to service connection for left leg venous disease, claimed as secondary to service-connected postoperative right leg varicose veins disability. 

5.  Entitlement to a rating in excess of 20 percent for postoperative right leg varicose veins with numbness and anesthesia in a small, crescent-shaped area below the right medial malleolus and recurrent vein on the upper inner aspect of the thigh.



REPRESENTATION

Appellant represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to April 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in May 2013, and a transcript of the hearing is associated with his claims folder.  At the time of the hearing, it was determined that the record would be held open for 60 days to permit the submission of additional evidence from Dr. Patetsios, but no such evidence was submitted within that time period.  

The RO denied a rating in excess of 20 percent for postoperative right leg varicose veins disability in March 2009.  In August 2013, it granted service connection for right leg scars of the groin and ankle and denied service connection left leg venous disease and right and left leg peripheral neuropathy.  It also found that new and material evidence had been received to reopen a claim for service connection for right lower extremity nerve involvement due to varicose veins surgery, but denied the claim on the merits.  

The matter of a rating in excess of 20 percent for postoperative right leg varicose veins disability was remanded by the Board in April 2015.  The other issues have since then been perfected on appeal to the Board.  

Pursuant to a motion submitted in April 2017, the Board finds that this appeal should be advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016), based on financial hardship reported by the Veteran.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for right lower extremity nerve involvement (on its merits), right leg peripheral neuropathy, left leg peripheral neuropathy, and left leg venous disease, all claimed as due to postoperative right leg varicose veins disability, as well as the issue of a higher rating for postoperative right leg varicose veins with numbness and anesthesia (in a small, crescent shaped area below the right ankle medial malleolus) and recurrent vein on the upper inner aspect of the thigh, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for right lower extremity nerve involvement due to varicose veins surgery in March 1981 and notified the Veteran of its decision and of his right to appeal it within 1 year thereof at that time.  The Veteran did not appeal, nor was new and material evidence received within one year of the notification of the decision at the time.

2.  Since the final March 1981 decision denying service connection for right lower extremity nerve involvement due to varicose veins surgery, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received. 



CONCLUSIONS OF LAW

1.  The March 1981 RO decision denying service connection for right lower extremity nerve involvement due to varicose veins surgery is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria to reopen the claim for service connection for right lower extremity nerve involvement due to postoperative right leg varicose veins disability, based on new and material evidence, are met.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed RO rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran appeals the RO's August 2013 decision denying service connection for right lower extremity nerve involvement due to postoperative right leg varicose veins disability.  

The RO previously denied service connection for right lower extremity nerve involvement due to varicose veins surgery in March 1981 and notified the Veteran of its decision and of his right to appeal it within 1 year at that time.  No appeal was filed.  

No new and material evidence was received within 1 year of the March 1981 notice.  Although a VA examination of the varicose veins was developed within a year of notification of the March 1981 decision, in March 1982, it did not suggest that there was right lower extremity nerve involvement as a result of the varicose vein surgery.  As such, although new, it was not material.  Accordingly, the RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the March 1981 denial, the RO denied service connection for nerve involvement because there was no evidence that the Veteran suffered nerve involvement due to varicose veins surgery.  Also at the time, service treatment records had shown that the Veteran had ligation and stripping of his right greater saphenous vein in November 1979, and that continuing into April 1980, he had decreased sensation in the right ankle beneath the medial malleolus and a pulling sensation in the groin.  It was reported that no branches of his posterior tibial nerve were affected.  The RO did grant service connection for postoperative numbness and anesthesia (confined to a small, crescent-shaped area below the right medial malleolus, as reflected by a drawing in an April 1980 service treatment record) which had not resolved at the time of the Veteran's service discharge.  

Since the March 1981 decision, an August 2013 VA examination report has been received, showing evidence of much more extensive right lower extremity neurological disease than had been reported previously.  As such, the Board finds that this is new and material evidence and that the claim should be reopened.  The Board's decision on the merits of this claim is going to be deferred until action ordered in the remand section below is completed.  

The Board would like to take the time now to thank the Veteran for his service.


ORDER

As new and material evidence has been received, the claim for service connection for right lower extremity nerve involvement due to postoperative right leg varicose veins disability is reopened.  To this extent only, the appeal is allowed.


REMAND

As noted above, service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran has appealed the denial of service connection for right lower extremity nerve involvement due to his postoperative right leg varicose veins disability.  At the time of an April 1980 service evaluation, he had a small area of residual numbness and anesthesia, confined to a small, crescent shaped area below his right medial malleolus.  At the time of an August 2013 VA neurology examination, his neurological complaints were much more extensive, including more extensive right ankle numbness, right calf spasms, "hot spots", and whole body twitching, and the examiner opined that these symptoms are not the result of or due to the service-connected right leg varicose veins or surgery, with the rationale being that varicose veins do not cause nerve damage and that any nerve injury incurred during surgery would not be expected to worsen over time.  The examiner, however, did not render a specific medical opinion on whether the Veteran's postoperative right leg varicose veins disability has aggravated the more extensive neurological disease now present in his right lower extremity, and this is required, per Allen, supra.  

The Veteran has appealed the denials of service connection for right and left leg peripheral neuropathy.  The matter of secondary service connection for these disabilities, as secondary to the Veteran's service-connected postoperative right leg varicose veins disability, has been addressed in part.  Namely, there have been medical opinions by a VA neurology examiner in August 2013 on the matter of whether bilateral leg peripheral neuropathy was caused by the Veteran's service-connected postoperative right leg varicose veins disability.  However, there are no medical opinions of record on the matter of whether these disabilities are aggravated by the service-connected postoperative right leg varicose veins disability, and such are required, per Allen, supra.  

The Veteran has also appealed the denial of service connection for left leg venous disease.  There was a medical opinion in August 2013, by a VA veins examiner, to the effect that the Veteran's left leg venous disease is at least as likely as not due to or the result of the Veteran's service-connected right leg varicose veins, with the reason being that "the Veteran reports bilateral symptoms during time served."  However, his service treatment records show complaints and treatment of only right lower extremity varicose veins in service, the Veteran denied having or having had left leg problems at the time of his March 1980 service discharge examination, his left lower extremity was clinically normal at the time; and only right lower extremity varicose veins are shown for years after service.  See, for instance, the April 1982 private medical record from Dr. Wald, the January 1983 VA examination report, the August 2005 VA medical record, the October 2005 VA examination report, and the February 2009 VA examination report.  As the record stands, it is not until February 2010 that left leg varicose veins are documented medically, by Dr. Patetsios.  Additionally, when the Veteran claimed service connection for left leg venous disease in October 2012, he stated:  "During my active service, I was diagnosed with my right leg venous disease and treatment to include surgery.  Subsequently, my condition has extended to my left leg."  The above is essentially all of the relevant evidence concerning the date of onset of the Veteran's left leg venous disease.  Accordingly, the Board finds that the August 2013 VA medical opinion is inadequate for rating purposes.  It improperly relies on what appears to be an inaccurate factual premise of the Veteran having left leg varicose veins symptoms in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, it does not explain, in any meaningful detail, how the Veteran's right leg varicose veins disability would have caused his current left leg varicose veins.  As such, and also to address the matter of aggravation by the service-connected postoperative right leg varicose veins disability, another VA medical opinion must be obtained.  .

In light of the necessity for a remand, any additional relevant medical records should be obtained on remand.  

The Board feels that the matter of a higher rating for postoperative right leg varicose veins with numbness and anesthesia (below the medial malleolus) and recurrent vein on the upper inner aspect (of the thigh) is inextricably intertwined with 1 or more of the claims being remanded, particularly the claims for service connection for right lower extremity neurological impairment, as the Veteran is already service-connected for numbness and anesthesia in a small area below his right medial malleolus, which is rated as noncompensable currently; and it may be more appropriate to rate that with any compensable manifestations of additional right lower extremity neuropathy for which service connection is sought, if either of the claims concerning them are granted.  Additionally, the Board notes that photographs taken by Dr. Patetsios were reported to have been submitted in February 2010, but they are not of record, and that the Veteran failed to respond to a February 2016 request by the RO to provide it with authorization to obtain medical records from Dr. Patetsios, or to submit those records himself.  Because this matter is being remanded, this request will be made again, in an attempt to ensure maximum completeness of the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain any additional medical records of treatment which are relevant to the claims being remanded, including all additional relevant VA medical records of treatment, and all relevant medical records of treatment which the Veteran has received from Dr. Patetsios, including any relevant photographs he took of the Veteran.  The Veteran is asked to please take action requested of him to further this request.

2.  After completion of the action in paragraph 1, schedule the Veteran for an appropriate VA examination with a medical opinion which responds to the following questions.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

a. Please identify all lower extremity neurological disease manifested since the current claim was filed in October 2012 that is separate and distinct from the service-connected small area of crescent shaped numbness which the Veteran had below his right medial malleolus in November 1979.  Please consider and discuss as necessary the August 2013 VA neurology examination which found the Veteran's neurological complaints were much more extensive, including more extensive right ankle numbness, right calf spasms, "hot spots", and whole body twitching.

b. As to each right lower extremity neurological disease diagnosed, other than peripheral neuropathy, is it at least as likely as not (50 percent or higher degree of probability) that such disease is aggravated (any increase in disability) by his service-connected postoperative right leg varicose veins disability (which includes that area of numbness)?  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

c. Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed right or left leg peripheral neuropathy is aggravated (any increase in disability) by the Veteran's service-connected postoperative right leg varicose veins disability with numbness and anesthesia in a small, crescent-shaped area below the right medial malleolus?  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

d. Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed left leg venous disease is related to service?

e. Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed left leg venous disease is caused by the Veteran's service-connected postoperative right leg varicose veins disability?

f. Is it at least as likely as not that any currently diagnosed left leg venous disease is aggravated (any increase in disability) by his service-connected postoperative right leg varicose veins disability?  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should furnish detailed reasons for each opinion, specifically discussing the relevant evidence and medical principles, to the extent appropriate.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


